PER CURIAM.
The judge of compensation claims has certified that a transcript of the final hearing cannot be prepared because the tape recorder malfunctioned. Accordingly, we reverse and remand for a hearing de novo. Arnold Limber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984). We decline appellant’s suggestion that if any portion of the tape recording' made during the original final hearing can be transcribed, that those portions be included in the record on appeal. REVERSED and REMANDED.
BOOTH, ALLEN and BENTON, JJ., concur.